Citation Nr: 0912990	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  04-38 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type 1.

2.  Entitlement to a rating in excess of 30 percent for 
bronchial asthma.

3.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus with metatarsalgia and bone spurs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to October 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in San Diego, 
California, and a July 2006 rating decision of the Waco, 
Texas, RO. 

The case is currently under the jurisdiction of the Phoenix, 
Arizona, RO.  In September 2008, the Veteran testified at a 
Travel Board hearing before the undersigned; a transcript of 
that hearing is of record.

The issue of entitlement to service connection for diabetes 
mellitus is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bronchial asthma requires inhalational 
bronchodilator therapy on a daily basis.  Pulmonary function 
test findings taken pre-bronchodilator show no worse than 
FEV-1 of 101 percent predicted, or FEV-1/FVC of 94 percent 
predicted.  She has not required monthly visits to a 
physician for required care of exacerbations or at least 3 
courses of systemic corticosteroids per year.

2.  The Veteran's service-connected pes planus is not 
manifested by marked deformity, pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, claw foot, malunion of tarsal or metatarsal 
bones, or any other severe or moderately severe foot 
injuries.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for bronchial asthma have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 
6602 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for bilateral pes planus with metatarsalgia and bone 
spurs have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.159, 4.1- 4.14, 4.40-
4.46, 4.59, 4.71a, Diagnostic Code 5276 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life" and (2) that 
if an increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

With regard to the increased rating issues, such notice was 
not provided in this case.  Although the appellant received 
inadequate notice, and that error is presumed prejudicial, 
the record reflects that the purpose of the notice was not 
frustrated.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); Vazquez-Flores, 22 Vet. App. at 49.

In a May 2006 letter, the RO stated that to establish 
entitlement to increased evaluations for her service-
connected bronchial asthma and bilateral pes planus 
conditions, the evidence must show that his conditions had 
"gotten worse."  The letter also explained that the VA was 
responsible for (1) requesting records from Federal agencies, 
(2) assisting in obtaining private records or evidence 
necessary to support her claim, and (3) providing a medical 
examination if necessary.  The April 2007 statement of the 
case provided the appellant with the applicable regulations 
relating to disability ratings for her service-connected 
disabilities and a March 2006 letter the rating criteria and 
effective date provisions that are pertinent to the 
appellant's claim were addressed pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran's testimony 
at the hearing before the undersigned indicated familiarity 
with the requirements for higher ratings.  Moreover, the 
record shows that the appellant was represented by a 
representative throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based 
on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate 
her increased rating claims, and as such, that she had a 
meaningful opportunity to participate in the adjudication of 
her claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 891.

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and afforded the Veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the increased ratings claims at this time.

II.  Increased Ratings Claims

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation. 38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
deciding the Veteran's increased evaluation claims, the Board 
has considered whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).


Bronchial Asthma

Service connection for bronchial asthma was granted in an 
April 1995 rating decision.  An initial 10 percent rating was 
assigned from October 1994.  A June 2003 rating decision 
increased the rating to 30 percent, from December 2002.  The 
Veteran filed her current claim for increase in January 2006.

Respiratory disorders are evaluated under DCs 6600 through 
6817 and 6822 through 6847.  Pursuant to 38 C.F.R. § 4.96(a), 
ratings under these diagnostic codes will not be combined 
with each other.  Rather, a single rating will be assigned 
under the diagnostic code which reflects the predominant 
disability with elevation to the next higher evaluation only 
where the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.96(a).

The Veteran is currently in receipt of a 30 percent 
disability rating under DC 6602, which pertains to bronchial 
asthma.  The Board has considered the applicability of other 
diagnostic codes, but as the Veteran has not been diagnosed 
with any pulmonary disorder other than bronchial asthma, the 
Board finds that DC 6602 is the most appropriate diagnostic 
code for rating the Veteran's disability. Accordingly, the 
Board will proceed with an analysis of the Veteran's 
disability under this diagnostic code.

38 C.F.R. § 4.96 was amended during the pendency of the 
appeal, effective October 6, 2006.  The revision provides 
that when applying DCs 6600, 6603, 6604, 6825-6833 and 6840-
6845, post-bronchodilator studies are required.  It further 
provides circumstances where pre-bronchodilator values may be 
used.  Because the Veteran's disability is rated under 
Diagnostic Code 6602, the changes in the regulation do not 
apply to the instant claim; thus, pre-bronchodilator values 
may be used.

Diagnostic Code 6602 provides for a 30 percent disability 
evaluation where PFTs show any of the following:  FEV-1 of 56 
to 70 percent predicted, FEV-1/FVC of 56 to 70 percent; or 
daily inhalational or oral bronchodilator therapy, or 
inhalational anti-inflammatory medication.  A 60 percent 
disability evaluation is warranted where pulmonary function 
tests (PFTs) show any of the following:  FEV-1 of 40 to 55 
percent predicted, FEV-1/FVC of 40 to 55 percent; or at least 
monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent evaluation is warranted where pulmonary function 
tests (PFTs) show any of the following:  FEV-1 less than 40 
percent predicted, FEV-1/FVC less than 40 percent; or more 
than one attack per week with episodes of respiratory 
failure, or where the use of systemic high dose 
corticosteroids or immuno-suppressive medications are 
required on a daily basis.  38 C.F.R. § 4.97, DC 6602.

Pulmonary function testing in February 2003 showed FEV-1 of 
102 percent predicted, and FEV-1/FVC 100 percent of 
predicted.  On VA examination in February 2003, the Veteran 
reported that approximately three times per year she needed 
antibiotics to treat bronchitis.  She reported weekly asthma 
attacks, and stated that she missed about two months of work 
in the past year due to respiratory problems.  She was 
currently on prednisone liquid following an asthma attack, 
but had never used steroids before.  Current examination was 
normal, with bilateral symmetrical breath sounds and no 
evidence of restrictive disease.

Pulmonary function tests in September 2006 showed FEV-1 of 
101 percent predicted, and FEV-1/FVC 94 percent of predicted.  
The study was interpreted as normal.

On VA examination in March 2007, the Veteran reported using 
an inhaler daily and that she has required antibiotics during 
some exacerbations.  The examiner noted that review of the 
record noted two occasions in 2005 when the Veteran was 
treated with antibiotics and tapered doses of prednisone for 
seven to 10 days.  The diagnosis was chronic bronchial asthma 
requiring supplemental use of rapid acting bronchodilators in 
the nighttime hours.

The reported FEV-1 of 101 percent predicted, at worst, and 
FEV-1/FVC of 94 percent predicted, at worst, warrant no more 
than a 30 percent rating under DC 6602.  The PFT findings do 
not show:  FEV-1 of 40 to 55 percent predicted or FEV-1/FVC 
of 40 to 55 percent.  Thus, in order to be entitled to an 
increased rating of 60 percent under DC 6602, the Veteran 
must require at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.

The evidence of record reflects that the Veteran uses 
inhalational bronchodilator therapy on a daily basis.  The 
record does not show that the Veteran required monthly visits 
to a physician for control of her asthma.  She has been 
prescribed systemic corticosteroids for treatment of asthma 
on two occasions during the appeals period.  As the Veteran 
has been using inhalational bronchodilator therapy on a daily 
basis, the Board finds that she is properly assigned a 30 
percent rating under DC 6602.  In determining that the 
Veteran is not entitled to a higher rating of 60 percent 
under DC 6602, the Board notes that the Veteran has not had 
at least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
Indeed, the record reflects that the Veteran has received 
only periodic treatment for asthma, with each appointment 
being more than one month apart.  Thus, she does not meet the 
criteria for a higher rating of 60 percent on the basis of at 
least monthly visits to a physician for required care of 
exacerbations.  In addressing whether she has required 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids, the record reflects 
that in addition to Albuterol the Veteran has also been 
prescribed Advair (Fluticasone) and Singulair to treat her 
asthma.  While Advair is a steroid, it is not a systemic 
(oral or parenteral) steroid.  As the Veteran has not 
required at least monthly visits to a physician for required 
care of exacerbations or intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids, the Board concludes that the Veteran is not 
entitled to a higher evaluation of 60 percent under 
Diagnostic Code 6602.

Consideration has been given to staged ratings, however, 
staged ratings are not indicated in the present case, as the 
Board finds that the weight of the credible evidence shows 
that the Veteran's service-connected asthma has been no more 
than 30 percent disabling throughout the appeals period.  See 
Hart, supra.  As the preponderance of the evidence is against 
the claim for an increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Bilateral Pes Planus

Service connection for bilateral pes planus, metatarsalgia, 
and bone spurs was granted in an April 1995 rating decision.  
An initial 10 percent rating was assigned from October 1994.  
The Veteran filed her current claim for increase in January 
2006.

Disabilities of the foot are rated under Diagnostic Codes 
(DC) 5276 to 5284.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-
5284.  The veteran's bilateral foot disability is currently 
evaluated at 10 percent disabling under DC 5276, acquired 
flatfoot.  Under DC 5276, a 10 percent rating is warranted 
where there are moderate symptoms, including the weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo Achilles, and pain on manipulation and use of 
the feet.  A 30 percent rating is warranted for severe 
symptoms bilaterally, including objective evidence of marked 
deformity, pain on manipulation and use accentuated, 
indication of swelling on use, or characteristic callosities.  

On VA examination in February 2003, the Veteran reported 
constant shooting pains in her feet.  She used a cane for 
long-distance walking.  The Veteran reported weakness, 
stiffness, swelling, and fatigue of the feet.  On 
examination, she was able to walk without assistive devices.  
The feet showed no callosities.  There was some wearing out 
of the heels of both shoes.  Examination of the feet showed 
no painful motion, edema, disturbed circulation, weakness, 
atrophy, or tenderness bilaterally.  The Veteran had flat 
feet with slight valgus of the feet and slight forefoot and 
midfoot malalignment bilaterally.  There was no hammertoes or 
Morton's metatarsalgia.  She required arch support, but there 
was no limited function for standing and walking.  Her gait 
was normal.  X-rays of both feet showed no abnormalities.  
The diagnosis was acquired flat foot.

On VA examination in January 2007, the Veteran reported 
constant bilateral heel pains.  She elevated her feet, which 
helped some.  She was able to sit a lot at work and used a 
special chair which allowed her to elevate her feet.  
Examination of the feet showed severe bilateral pes planus.  
There were no calluses or ulcerations.  Achilles tendon 
alignment was normal bilaterally.  Standing and walking were 
normal.  Active range of motion did not produce any weakness, 
fatigue, or incoordination.  There was no additional loss of 
range of motion with repetitive movement.  Bilateral heel 
examinations were negative for tenderness on palpation.  No 
hallux valgus was present.  Weight bearing was normal.  The 
diagnosis was mild pes planus with metatarsalgia and bone 
spurs on both heels.  X-rays showed tiny right plantar 
calcaneal spur, otherwise unremarkable examination.

The Board finds that the Veteran's foot disability is 
manifested by no more than moderate symptoms, as there is no 
evidence of deformity, increased pain on use, swelling or 
callosities.  The Board acknowledges the Veteran's claims of 
pain when walking.  However, there is no objective evidence 
of increased pain, and there is no evidence that her foot 
disability has impaired her ability to work.  

The Board has considered whether another rating code is more 
appropriate to the veteran's disability than the one used by 
the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995); 
38 C.F.R. § 4.20.  Only three other DCs specific to foot 
disabilities afford disability ratings higher than 10 
percent.  Of these, DC 5278, acquired claw foot, and DC 5283, 
malunion or nonunion of the tarsal or metatarsal bones, are 
inapplicable as the Veteran has not been diagnosed with 
either of these conditions.  Under DC 5284, other foot 
injuries, a 10 percent evaluation is warranted for moderate 
foot injuries, a 20 percent rating for moderately severe 
injuries, and a 30 percent rating for severe injuries.  38 
C.F.R. § 4.71a, Diagnostic Code 5284.  The terms "moderate," 
"moderately severe," and "severe" are not defined by 
regulation; however, the overall regulatory scheme 
contemplates 10 percent ratings in cases of ankylosis in good 
weight bearing position, or problems so disabling that there 
is atrophy, disturbed circulation and weakness, or where 
there is inward bowing of the tendo Achilles with pain on 
manipulation and use, or definite tenderness with 
dorsiflexion of the great toe and limitation of dorsiflexion 
of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 
5277, 5278.  The record does not indicate that the Veteran's 
disability approximates this degree of severity.  Therefore a 
disability rating higher than the current 10 percent is not 
warranted under any DC specific to foot disabilities. 

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  Despite 
the Veteran's subjective complaints of pain, the clinical 
evidence shows that she has no more than slight instability 
and tenderness.  The current rating of 10 percent 
contemplates slight functional impairment due to pain, and 
there is no clinical evidence indicating additional 
functional loss due to weakness or excess fatigability, 
beyond that which was objectively shown in the examinations.  
Therefore, the Board holds that an increased evaluation in 
consideration of DeLuca and applicable VA code provisions is 
not warranted for any period during the course of the appeal.  
See Hart, supra. 

In conclusion, the evidence of record does not support an 
evaluation in excess of 10 percent for the Veteran's service-
connected foot disability.  The Board notes that in reaching 
these conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert, 
1 Vet. App. at 49.  

Extraschedular Ratings 

The Board has considered whether the record raises the matter 
of an extraschedular ratings under 38 C.F.R. § 3.321(b)(1) 
(2008).  In exceptional cases where schedular ratings are 
found to be inadequate, consideration of an extraschedular 
rating commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule provides for higher ratings for the Veteran's 
bronchial asthma and bilateral foot disability, but findings 
supporting a rating in excess of those assigned have not been 
documented.  In addition, it has not been shown that the 
service-connected asthma or foot disability has required 
frequent periods of hospitalization or has produced marked 
interference with the Veteran's employment.  Rather, the 
record reflects that the Veteran has missed some time from 
work with asthma (as contemplated in the 30 percent schedular 
rating for that disability) but has been able to elevate her 
feet at work to alleviate foot pain.  Therefore, the Board 
finds that referral for consideration of the assignment of an 
extraschedular rating is not warranted.


ORDER

A rating in excess of 30 percent for bronchial asthma is 
denied.

A rating in excess of 10 percent for bilateral pes planus 
with metatarsalgia and bone spurs is denied.


REMAND

Service connection may be presumed for certain chronic 
diseases, such as diabetes mellitus, which become manifest to 
a compensable degree within a prescribed period after 
discharge from service (one year), even though there is no 
evidence of such disease during the period of service, 
provided the veteran had active service of 90 days or more.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran essentially contends that her diabetes mellitus 
began while she was on active duty or within the first 
postservice year.  Laboratory findings in September 1994, 
just prior to separation from service, show trace sugar.  VA 
examination in April 1995 noted normal laboratory findings.  
In August 1995, an assessment of rule-out gestational 
diabetes mellitus was noted.  In November 1995 the Veteran 
gave birth to an infant; no complications were noted.  A 
December 2002 treatment record notes the Veteran reported a 
history of diabetes mellitus for one to two years, "used to 
be gestational in the past."  Diabetes mellitus, type 1, was 
diagnosed.  

There is current medical evidence of diabetes mellitus, and 
an indication that gestational diabetes mellitus was at least 
considered during the first post-service year.  To date, the 
Veteran has not been afforded a VA examination to determine 
whether there is a nexus between her current disability and 
service or the presumptive period following separation.  
Thus, on remand an examination and opinion are required.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely onset of her 
diabetes mellitus.  All indicated testing 
in this regard should be performed and the 
claims folder should be made available to 
the examiner for review.  

Based on the examination and review of the 
record, the examiner is requested to 
express an opinion as to whether it is at 
least as likely as not that diabetes 
mellitus had its onset in service or 
during the first postservice year (that 
is, prior to October 24, 1995).  The 
examiner should specifically comment on 
the significance of the "rule out 
gestational diabetes mellitus" noted in 
August 1995 in the context of the other 
medical evidence of record.  Complete 
rationale for all opinions expressed must 
be provided. 

2.  After completion of the above, review 
the expanded record and determine if the 
claim for service connection for diabetes 
mellitus can be granted. If the claim 
remains denied, issue a Supplemental 
Statement of the Case (SSOC) and afford 
the Veteran and her representative an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


